Citation Nr: 1750757	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims were subsequently transferred to the Columbia, South Carolina RO.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016.  The transcript is of record.

The matter was previously before the Board in March 2017, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record does not demonstrate that the Veteran's current right knee disability is related to active duty service, nor was a right knee disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in August 2017.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Further, the Board notes that although its prior decision established service connection for a left knee disability, the Veteran has not raised a theory of secondary service connection for a right knee disorder, and hence, the Board finds that there is no obligation to assist in the development of a secondary service connection claim, and there is no error for failing to do so in the instant appeal.

Accordingly, the Board finds that VA's duties to notify and assist have been satisfied.
Entitlement to service connection for a right knee disability

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The record reflects a current diagnosis of osteoarthritis of the right knee, which disability is considered "chronic" for purposes of 38 C.F.R. 3.309.  It has been the Veteran's consistent contention that he initially injured the right knee in the same fall from a tank during service that injured his now service-connected left knee, and that he has experienced knee pain since that time.  

The Veteran is service connected for a left knee condition, and service treatment records describe in detail ongoing complaints of left knee pain and treatment therefor after his fall from the tank in service.  These service treatment records are silent, however, as to an in-service right knee injury or pain complaints respecting the right knee.  There is likewise no record of treatment sought or received for a right knee disorder within a year of separation, or for many years thereafter.  Diagnostic imaging of the Veteran's right knee, taken in July 2010, resulted in a diagnosis of right knee osteoarthritis, and the Veteran has received treatment for the disorder on a consistent basis during the current appeal period since that time.  

The Veteran was afforded a VA examination to explore the etiology of his right knee disability in August 2017.  Testing conducted on examination revealed an unrepaired tear of the right meniscus.  The examiner considered the Veteran's statements with respect to his in-service fall, but did not relate the meniscal tear, or any aspect of the Veteran's right knee symptomatology, to the injury, and concluded that "[t]he injury was incurred in 1955 after falling on a tank, [but] there are no further MRI's until 2010, [nor] further treatment from 1955 [until] 2010.  It is less likely [than not] that the right knee [disorder] was incurred in active duty."  

The Board agrees, and notes there is no contradictory opinion in the record.  Critically, no treating provider has opined or suggested that the Veteran's right knee condition is related to any aspect of service, to include an in-service injury.  

The Board certainly acknowledges that the Veteran is competent to describe symptoms that he himself is able to perceive through the use of the senses, and has considered these lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the record does not contain any diagnosis of a right knee disorder during or immediately after the Veteran's period of active duty service.  Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a knee disability.  See Barr, 21 Vet. App. 303, 307 (2007).  As such, the Board affords greater probative weight to the above-detailed August 2017 VA examiner's opinion than to the lay statements of record with respect to the onset of a right knee disability during service or within a year thereof.  Additionally, the Board affords greater weight to the contemporaneous service treatment records which fail to document or reference any complaints or injury to the right knee at the time of the fall from the tank and thereafter, than the Veteran's more recent statements regarding having injured his right knee at that time. 

Accordingly, the Board finds that service connection for a right knee disability is not warranted in this case.  The August 2017 VA examiner found that the Veteran's right knee disability was less likely than not etiologically related to service, and supported that finding with a convincing rationale.  There is insufficient medical or other competent evidence to the contrary.  Consequently, the weight of the evidence is against the claim.   See Gilbert, 1 Vet. App. 49 (1990).  As the weight of the evidence is against the current claim, service connection for a right knee disability must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a right knee disability is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


